ORDER
The petition for rehearing by the panel is granted. The opinion and judgment filed on October 20, 2011 are vacated. The parties are directed to file supplemental briefs addressing the merits of this appeal in light of Phelps-Roper v. City of Manchester, 697 F.3d 678 (8th Cir.2012) (en banc), including the question of whether there are material differences between the ordinance at issue in City of Manchester and the Nebraska statute at issue in this appeal. The Nebraska officials are directed to file their brief 21 days after the date of this order. Shirley Phelps-Roper should respond by 14 days later, and the Nebraska officials will then have 7 days to file a reply brief.